Citation Nr: 1117536	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-48 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to an initial higher (compensable) rating for a right lung granuloma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Air Force from January 1959 to August 1960.  He also had additional service, apparently in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO rating decision that granted service connection and a noncompensable rating for a right lung granuloma, effective April 23, 2001.  

In January 2008, the Board, in pertinent part, remanded the issue of entitlement to an initial higher (compensable) rating for a right lung granuloma in order for the issuance of a statement of the case.  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA respiratory examination in May 2008.  The diagnosis was a right lung granuloma.  The examiner reported that the etiology of the Veteran's right lung granuloma was possibly fungal.  The examiner commented that the 6 mm calcified granuloma in the Veteran's right upper lobe had no effect on his obstructive lung disease.  The examiner stated that there was no residual impairment in terms of FEV-1/FEC on the basis of the Veteran's right lung granuloma.  The examiner indicated that the Veteran's chronic obstructive pulmonary disease (COPD) was not related to military service and that such condition caused his obstructive and restrictive lung disease.  It was noted that the Veteran had a normal diffusion capacity.  The examiner reported that the Veteran's restriction was not confirmed by pulmonary function tests.  The examiner also stated that the Veteran's restriction was not confirmed on lung volumes as the lung volumes were low to normal.  The examiner indicated that the Veteran had a normal spirometry and that his post-bronchodilator response was also normal.  

The Board notes that the Veteran has received treatment for variously diagnosed lung problems subsequent to the May 2008 VA respiratory examination report.  For example, an April 2009 VA treatment entry related an impression that included chronic bronchitis, COPD.  It was noted that the Veteran used Albuterol, metered-dose inhaler, at that time.  

An August 2010 VA X-ray report, as to the Veteran's chest, indicated, that he had areas of parenchymal scarring in both the right middle lobe and the lingula.  It was also noted that there were calcific remnants of old granulomatous disease and some mild cephalization of vessels suggesting mild fluid overload.  The impression was mild fluid overload with other changes as described.  

Additionally, at the March 2011 Board hearing, the Veteran specifically indicated that his right lung granuloma had worsened since the May 2008 VA respiratory examination.  

The Board observes that the Veteran has not been afforded a VA respiratory examination in almost three years.  Additionally, the record clearly raises a question as to the current severity of his service-connected right lung granuloma.  Further, the Veteran's representative has specifically requested that he be scheduled for an additional VA examination.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for lung problems since August 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records (including from the Huntington, West Virginia VA Medical Center) since August 2010 should be obtained.  

2.  Schedule the Veteran for a VA respiratory examination to determine the severity of disability due to his service-connected right lung granuloma.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's service-connected right lung granuloma should be reported in detail (including all information for rating this disability under Diagnostic Codes 6602 and 6820).  All necessary tests and studies are to be performed, including pulmonary function tests.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FEV- 1/FVC).  

3.  Thereafter, review the Veteran's claim for entitlement to an initial higher (compensable) rating for a right lung granuloma.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

